Citation Nr: 0002460	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  92-23 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran's death was the result of his own willful 
misconduct.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1984 until his 
death in May 1990.  His widow has appealed the denial of her 
claim for Death and Indemnity Compensation (DIC) benefits.  
Her appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  This decision results from an October 1996 
decision of the Court of Appeals for Veterans Claims (Court), 
which vacated a December 1993 Board order denying the 
appellant of the benefit sought on appeal.  Pursuant to the 
Court's decision, in June 1997 the Board remanded the case to 
the RO for further development.  The requested actions have 
been completed.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran died as the result of a self-inflicted 
gunshot wound to the head while he was playing Russian 
roulette.

3.  The veteran's death was not the result of suicide.


CONCLUSION OF LAW

The veteran's death was not incurred in the line of duty 
because it was the result of his own willful misconduct.  
38 U.S.C.A. §§ 105(a), 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.1(n), 3.1(n)(1), 3.301(c)(2), 3.302 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant submitted a claim in July 1990 for DIC 
benefits.  She contends that the veteran's death was not the 
result of his willful misconduct.  The Board acknowledges her 
contention, and as a preliminary matter, it finds that she 
has submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet.App. 78 (1990); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In other words, she has submitted a plausible claim 
that is capable of substantiation.  The Board is satisfied 
that all relevant evidence necessary for an equitable 
disposition of this appeal is currently associated with the 
claims file, and no further assistance to the appellant is 
required pursuant to 38 U.S.C.A. § 5107(a).

The appellant must establish that the veteran's death 
resulted from a service-connected disability.  38 U.S.C.A. 
§ 1310(a).  In pertinent part, a service-connected disability 
is one resulting from personal injury suffered or disease 
contracted in the line of duty, unless the disability is the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.301 (1999).  An injury or disease 
incurred during active military, naval, or air service will 
be deemed to have been incurred in the line of duty unless 
such injury or disease was a result of the person's own 
willful misconduct.  38 U.S.C.A. § 105.

In her appeal to the Court, the appellant contended:  (1) the 
veteran's death was not a result of his own willful 
misconduct because the gunshot wound was not self-inflicted; 
(2) even assuming that the veteran's wound was self-inflicted 
while playing Russian roulette, the Board failed to discuss 
38 C.F.R. § 3.302 in relation to the circumstances of his 
death, and; (3) the Board's finding that his death was an 
accident rather than suicide was clearly erroneous.  The 
Board's decision was vacated based on the appellant's second 
and third contentions.

The question of whether the veteran committed suicide is 
important because such a determination would invoke 38 C.F.R. 
§ 3.302.  That provision dictates that an unexplained suicide 
constitutes evidence of mental unsoundness, which would 
obviate the element of intent required for willful misconduct 
where there is no reasonable adequate motive as shown by 
affirmative evidence of circumstances which could lead a 
rational person to self-destruct.  Id.  Thus, if the Board 
determines that the veteran's death was the product of an 
unexplained suicide attempt, he would have been unable, by 
regulation, to form the requisite intent for willful 
misconduct at the time of his death.

This incident was investigated by the civilian police, the 
United States Marine Corps (USMC), the Federal Bureau of 
Investigation (FBI), and the Bureau of Indian Affairs.  The 
investigation reports are based on interviews with two 
eyewitnesses to the shooting and investigations of the scene 
where the incident occurred.  The eyewitnesses told 
investigators that after a night of socializing and drinking 
alcohol, the veteran left the house, went to his car, and 
returned with an ammunition box from which he removed two 
guns, a .25 caliber semi-automatic and a .38 caliber 
revolver.  After showing the semi-automatic to one of the 
eyewitnesses, he put it back in the box.  One of the 
eyewitnesses reported that the veteran said, "This is what 
my troops do sometimes."  The veteran placed a single bulled 
in the chamber of the .38 caliber and spun the cylinder.  He 
pointed the revolver at his head and pulled the trigger.  The 
revolver did not discharge at that point, but he repeated the 
action and it discharged into his right temple.  The 
investigators determined that the veteran's companions waited 
about 35 minutes before reporting the incident to the 
authorities, apparently to allow them to clean the room of 
alcoholic beverages.  The veteran died approximately 11 hours 
after sustaining the head wound.

The Death Certificate and the Medical Examiner's report, both 
signed by George E. Bolduc, M.D., on May 28, 1990, list the 
manner of death as suicide.  The narrative portion of the 
Medical Examiner's report reflects that the veteran 
"apparently shot self with gun . . . [p]laying Russian 
roulette."  The examiner is given six options by which to 
describe a decedent's death:  (1) accident, (2) natural, (3) 
suicide, (4) unknown, (5) homicide, and (6) pending.  There 
is no option for Russian roulette or anything that would more 
precisely describe the manner of the veteran's death. As 
discussed below, however, Russian roulette does not 
constitute suicide in this case.  This is the only evidence 
associated with the claims file that characterizes the 
veteran's death as a suicide.  These reports were signed by 
Dr. Bolduc without any further discussion as to the basis for 
his conclusion that the veteran's death was a suicide before 
other investigative reports were prepared.  The appellant, 
who was living in California, was listed as the informant on 
the death certificate.  

In fact, affirmative evidence dictates that his death was not 
a suicide.  The police report dated July 1990 indicates that 
no evidence was found to suggest the veteran's intent was to 
commit suicide, and that the veteran apparently shot himself 
with a gun while playing Russian roulette.  The veteran's 
military casualty report reflects that he died while playing 
Russian roulette of a self-inflicted gunshot wound to the 
head.  Although the Board does not consider these reports to 
be absolutely conclusive, they represent the best evidence of 
record.  Moreover, they collectively rebut by a preponderance 
of the evidence the Medical Examiner's characterization of 
suicide because they are based on investigations and 
eyewitness accounts.  

Forensic testimony dated July 1998 addresses the mental 
status of the veteran prior to his death.  Based on medical 
evidence provided by the VA, including medical records from 
the veteran's treating facility Mounir Soliman, M.D., a 
psychiatrist, reported that the veteran was alert and 
oriented because he was able to drive his car on the night 
before his death.  His memory was intact for immediate, 
recent, and remote memory because he wanted to celebrate his 
24th birthday a week after the incident.  Dr. Soliman 
observed that on the night before the veteran's death, 
eyewitnesses did not notice disorganized or depressive 
symptoms, suicidal or homicidal ideation, or bizarre or 
abnormal actions on the part of the veteran.  The veteran did 
not verbalize an intent to end his life and he was able to 
conduct a conversation with two eyewitnesses within minutes 
of the shooting.  Moreover, the night before his death he 
attended a social gathering where everybody was drinking 
alcohol.  Dr. Soliman stated that, based on his review of the 
medical evidence, there was no evidence of suicidal ideation 
or suicidal attempts.

Skip T. Heck, Ph.D., in a letter dated July 1999, disputed 
some of the findings of the July 1998 report, although he 
stated that the record was unclear as to whether the veteran 
committed suicide because of a lack of evidence.  He reported 
that the veteran possessed many of the characteristics 
defining a person who was at low risk for suicide, including 
his maintenance of a marriage, employment, stable 
interpersonal relationships, good health, good achievement, 
social drinker status, and a normal personality, along with 
his concern for his family.  

With regard to Russian roulette, Dr. Heck felt that because 
deaths caused by Russian roulette are extremely rare, they 
are inherently improbable.  Thus, a finding of death by 
Russian roulette requires a higher level of proof than a 
finding of death by some other means.  Dr. Heck further noted 
that Russian roulette is a game that requires multiple 
players, whereas the investigative reports indicated that the 
veteran alone had participated in the game on the night of 
his death.  Moreover, the reports were inadequate.  As a 
result, Dr. Heck concluded that it was "extremely 
implausible" that the veteran had died as the result of 
Russian roulette.

Dr. Heck also reported that veteran's widow and one of his 
fellow serviceman had indicated that the veteran was left-
handed.  Because he was shot in the right temple, there was 
the possibility of murder.  The veteran, however, reported on 
his May 1984 entrance medical examination history and at the 
time of a reenlistment examination in January 1988 that he 
was right-handed.  The Board attaches far greater weight to 
the veteran's own report of his dominant hand, recorded 
historically for clinical purposes on more than one occasion.  
Thus, the right temple wound is not unusual.  Also, although 
there is no evidence that others present were also 
"playing" Russian roulette, the veteran's actions in this 
case were anything but the behavior of an individual action 
in isolation.  According to uncontradicted eyewitness 
information, he carried out his actions with almost 
ritualistic bravado in full view of other persons in a social 
setting with conversation about similar activity by his 
"troops" before his final deadly act.  

Weighing all of the evidence, including the investigative 
reports and the recent psychological evaluations, the Board 
concludes that the veteran did not die of a suicide.  Thus, 
the provisions of 38 C.F.R. § 3.302 do not apply in this 
case.  Instead, the veteran died as the result of a self-
inflicted gunshot wound to the right temple as he was playing 
Russian roulette.  Although the role of the two eyewitnesses 
is unclear, no evidence of record indicates that the veteran 
died as the result of a murder or an accident.  

The Court has also indicated that the Board must address the 
fact that the veteran apparently pulled the trigger twice.  
By pulling the trigger twice, the veteran may have been 
manifesting a greater death wish than had he only pulled the 
trigger once.  On the other hand, as long as at least one 
chamber of the revolver remained empty, the veteran knew he 
could survive the ordeal.  Here, the evidence is that only 
one round was in the cylinder.  

Obviously, the Board cannot fully know what was happening in 
the mind of the veteran at the time he was playing this 
deadly game, despite the help of trained psychological 
professionals.  Dr. Soliman concluded that drinking alcohol 
seemed to have affected the veteran's judgment before the 
incident, as anticipated with heavy drinking.  This is 
consistent with the hospital toxicology report that the 
veteran's blood alcohol level was 169 mg/dl.  Whatever his 
rationale or however miniscule the number of deaths from 
Russian roulette, the fact that he pulled the trigger twice 
does not support a conclusion in this case that he died as 
the result of suicide rather than Russian roulette.  To the 
contrary, the preponderance of evidence supports a finding 
that he died while playing Russian roulette or at least by 
deliberately pointing a .38 revolver to his head with a round 
in the chamber and pulling the trigger, however 
characterized.  See 38 U.S.C.A. § 105(a); see 38 C.F.R. 
§ 3.1(n)(1).

The Board further concludes that the veteran's actions in 
this case constitute willful misconduct pursuant to 38 C.F.R. 
§ 3.1(n)(1).  According to that provision, willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  The deliberate or intentional wrongdoing is 
the act of putting a revolver with a loaded round in the 
chamber against one's temple and pulling the trigger (twice).  
The veteran was not unfamiliar with firearms.  He was a 
professional soldier, a sergeant in the United States Marine 
Corps with extensive military training in weapons and safety 
precautions.  From all accounts, the weapon used in this case 
was produced by him from the trunk of his own car.  He 
clearly had knowledge of or wanton and reckless disregard of 
the probable consequences of this actions.  

The Court has directed a discussion with regards to 
conflicting evidence pertaining to the veteran's alcohol 
intake preceding his death.  On one hand, a toxicology report 
by the Medical Examiner dated May 1990 reflects that there 
was no alcohol in his ocular (eye) fluids.  On the other 
hand, the two eyewitnesses stated that the veteran had been 
drinking before his death, and St. Joseph's hospital staff 
reported that he smelled of alcohol on his arrival.  Further, 
and most persuasively, the toxicology results associated with 
the terminal hospital reports obtained pursuant to the 
Board's June 1997 remand confirm that the veteran had engaged 
in heavy drinking prior to the fatal shooting as concluded by 
Dr. Soliman.  

In any event, the veteran's level of intoxication does not 
affect the applicable legal analysis.  Whether the veteran 
was intoxicated or not, playing Russian roulette constitutes 
willful misconduct and precludes a finding of service 
connection for the cause of his death by gunshot wound.  In 
reaching this decision, the Board has considered the 
applicability of the doctrine of reasonable doubt under 
38 U.S.C.A. § 5107(b); however, the doctrine is inapplicable 
because the preponderance of the evidence is against the 
appellant's claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55-
56 (1990).  The Board has also considered the statutory line-
of-duty presumption afforded the appellant by 38 U.S.C.A. 
§ 105(a), and the finding of willful misconduct is supported 
by a preponderance of the evidence, as discussed in this 
decision.


ORDER

The veteran's death was the result of his own willful 
misconduct and therefore the appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

